EXHIBIT 99 February 28, 2013 Dear Mr. Shaw As a result of Meyler & Company, LLC (“Meyler”) combining its practice with Cowan, Gunteski, & Company, P.A., (“Cowan”), the clients ofMeyler became clients of Cowan. As a result of the combination, the client-auditor relationship between Immunovative, Inc. (Commission File Number 000-0058822) and Meyler, independent registered public accounting firm, has ceased effective February 27, 2013. Sincerely, Meyler & Company, LLC cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission treet N.E. Washington, D.C. 20549-7561
